DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 33-39 have been examined. 
Claims 24-32 have been withdrawn.
Claims 1-23 have been canceled by the Applicant.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new ground of rejection.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Represented by publication paragraph 0254
Species B: Represented by publication paragraph 0238

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Claims 33-39 (Species B) are elected due to their similarity to the prior examined claims. Accordingly, claims 24-32 (Species A) are withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03. Applicant is respectfully requested to cancel the non-elected claims in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 33 recites “A method of biometric identification and screening comprising the steps: providing…. said computer-readable instructions configured to cause the computer system to perform the following step; …. providing a system comprising a memory; said memory….” The specification is silent with respect to any flow chart of algorithm that describe the computer system is providing a system comprising a memory.
Specification discloses: The illustrated embodiment highlights a situation in which biographic information is presented that is not available to a system, e.g., an airline system like 104,110. An example of such a situation is an individual changing flights. In this situation, the biographic information (e.g., a boarding pass) is not yet entered in the system and the individual's biographic information populated to for instance a flight manifest. (See publication paragraph 0238) but does not describe the flow chart of algorithm that describe the computer system is providing a system comprising a memory.
Claim 33 recites “determining whether the manifest contains biographic information…if not, requesting the individual provide a boarding pass” this limitation was not described in the specification.
Specification discloses: The illustrated embodiment highlights a situation in which biographic information is presented that is not available to a system, e.g., an airline system like 104,110. An example of such a situation is an individual changing flights. In this situation, the biographic information (e.g., a boarding pass) is not yet entered in the system and the individual's biographic information populated to for instance a flight manifest. (See publication paragraph 0238) but does not describe if not, requesting the individual provide a boarding pass.
Claims 34-39 are also rejected as each depends from claim 33.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Emmett (US 20140363058) in view of Laughlin (US 20050216139).
With respect to claim 33, Emmett discloses: 
providing a computer system comprising a hardware processor and a tangible computer- readable storage media containing computer-readable instructions executable by the hardware processor of the computer system to reduce computational burden and increase efficiency of use of resources of the computer system in the biometric identification and screening process, said computer-readable instructions configured to cause the computer system to perform the following steps (See paragraph 0031, 0038); 
capturing current biometric information of an individual during an initial entry into a moving area (See paragraph 0031-0032 and 0036); 
accessing historic biometric information of the individual (See paragraph 0036); 
executing a matching process comprising the steps of: 4 of 12Docket No.: DHS-0094US01U.S. Application No.: 16/363,474 comparing the current biometric information with the historical biometric information to determine a level of similarity; determining the current biometric information matches the historic biometric information if the level of similarity is greater than a threshold level; and opening an electronic gate to permit the individual to pass (See paragraph 0036, 0045 and 0073).
Emmett does not explicitly disclose: providing a system comprising a memory; said memory comprising a manifest of biographic information associated with a plurality of travelers; determining whether the manifest contains biographic information associated with the individual; if not, requesting the individual provide a boarding pass.
Laughlin discloses: providing a system comprising a memory; said memory comprising a manifest of biographic information associated with a plurality of travelers; determining whether the manifest contains biographic information associated with the individual (See paragraph 0208-0211). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to modify the Emmett reference with the Laughlin reference in order to facilitating an information, security and transaction exchanges in the general aviation industry. (See Laughlin paragraph 0002).
With respect to “if not, requesting the individual provide a boarding pass” this limitation is contingent limitation and does not have patentable weight. It has been held the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met. Therefore, the Examiner does not need to present evidence of the obviousness of the method steps of claim that are not required to be performed under a broadest reasonable interpretation of the claim. (MPEP 2111.04 II) (Ex-parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

With respect to claims 34-37, Emmett in view of Laughlin discloses all the limitations as described above. With respect to “updating the manifest to include the biographic information from the boarding pass if the system determines that biographic information from the boarding pass corresponds to the biographic information for a person designated to travel; routing the biographic information from the boarding pass to exception handling if the system determines that biographic information from the boarding pass does not correspond to the biographic information for a person designated to travel; routing the biographic information from the boarding pass to exception handling further comprises the step of checking whether the biographic information from the boarding pass is associated with another flight, train, or ship; routing the biographic information from the boarding pass to exception handling further comprises the step of associating biographic information from the boarding pass with a different flight, train, or ship” these are contingent limitations and do not have patentable weight. It has been held the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met. Therefore, the Examiner does not need to present evidence of the obviousness of the method steps of claims that are not required to be performed under a broadest reasonable interpretation of the claim. (MPEP 2111.04 II) (Ex-parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

With respect to claim 38, Emmett in view of Laughlin discloses all the limitations as described above. With respect to “updating the historic biometric information with the current biometric information if the individual has not recently provided biometric information to the system” this limitation is contingent limitation and does not have patentable weight. It has been held the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met. Therefore, the Examiner does not need to present evidence of the obviousness of the method steps of claim that are not required to be performed under a broadest reasonable interpretation of the claim. (MPEP 2111.04 II) (Ex-parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

With respect to claim 39, Emmett in view of Laughlin discloses all the limitations as described above. With respect to “updating the historic biometric information with the current biometric information if the individual has changed his or her appearance” this limitation is contingent limitation and does not have patentable weight. It has been held the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met. Therefore, the Examiner does not need to present evidence of the obviousness of the method steps of claim that are not required to be performed under a broadest reasonable interpretation of the claim. (MPEP 2111.04 II) (Ex-parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheong WO(2015126095) discloses updating biometric based on appearance.
Lee (KR 20110129789A) discloses updating biometric based on individual has not recently provided biometric information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685